 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       WAYNE CASE,
 7                            Plaintiff,
 8         v.                                           C19-425 TSZ

 9     HOLLAND AMERICA LINE INC.,                       MINUTE ORDER
       et al.,
10
                              Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)      The unopposed motion, docket no. 16, brought by James S. Rogers,
   Heather M. Cover, and Michelle Hyer to withdraw as counsel of record for plaintiff
14
   Wayne Case is GRANTED. James S. Rogers, Heather M. Cover, Michelle Hyer, and the
   Law Offices of James S. Rogers are GRANTED leave to withdraw as counsel of record
15
   for plaintiff, effective immediately.
16            (2)   If plaintiff Wayne Case wishes to be represented by counsel, he shall
     arrange for an attorney authorized to practice in this Court to file a notice of appearance
17   on or before January 31, 2020. Absent timely filing of a notice of appearance, the Court
     will deem plaintiff as proceeding pro se in this litigation. Plaintiff is advised that, if he
18   proceeds pro se, he will have an obligation to keep the Court apprised of his contact
     information and to provide the Court with any change of address. Plaintiff is also advised
19   that, if he proceeds pro se, he will be expected to comply with the rules and orders of this
     Court and that he will be held to the same standards as lawyers authorized to practice
20   before this Court.
21         (3)    The trial date of May 4, 2020, and all related dates and deadlines remain in
   full force and effect. If another attorney timely appears on plaintiff’s behalf, he or she
22 may expeditiously seek a continuance of the trial date and/or related dates and deadlines.

23

     MINUTE ORDER - 1
 1        (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record. The Clerk is further directed to send a copy of this Minute Order to plaintiff
 2 Wayne Case at 6475 Chester St., Apt. 406, Vancouver, BC V5W 4B7, Canada. In
   addition, James S. Rogers, Heather M. Cover, and Michelle Hyer are DIRECTED to
 3 personally serve 1 a copy of this Minute Order on plaintiff Wayne Case and to file proof
   of such service within fourteen (14) days of the date of this Minute Order.
 4
          Dated this 20th day of December, 2019.
 5

 6                                                    William M. McCool
                                                      Clerk
 7
                                                      s/Karen Dews
 8                                                    Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   1
         Service by mail or email will not suffice.

23

     MINUTE ORDER - 2
